MANN, Judge.
The judgment of adoption, terminating the right of appellant, the girl’s natural father, cannot be upheld consistently with the law as declared by our Supreme Court. Torres v. Van Eepoel, Fla.1957, 98 So.2d 735; Wiggins v. Rolls, Fla.1958, 100 So.2d 414; In re Whetstone, 1939, 137 Fla. 712, 188 So. 576. See also In re Prangley, Fla.App.2d 1960, 122 So.2d 423; Roy v. Holmes, Fla.App.2d 1959, 111 So.2d 468; Annot., 35 A.L.R.2d 662.
The home of her aunt and uncle, who have kept her since her mother’s death, and in which she wishes to remain, is probably preferable. She does well in school, is active in her church and happy. But the father’s home is concededly suitable. The evidence that he abandoned her after his divorce from her mother is simply inadequate.
Reversed and remanded.
LILES, Acting C. J., and McNULTY, J., concur.